Me. Justice Dean,
dissenting:
Section 22, of the act of 1893, as amended, provides as follows : If any voter “ desires to vote for every candidate of a *10political party, he may make a cross mark in the appropriate square opposite to the name of the party of his choice, in the straight party column on the left of the ballot, and every such cross mark shall be equivalent to a vote for every candidate for the party so marked.” It is this -provision, given to a voter who wishes to vote for all the candidates of one political party, the special privilege of doing so, by a single cross mark, which occasions inequality which it seems to me is unconstitutional because it authorizes a voting for political parties, not for men.
Section 5, of article 1, of the constitution, provides that all “ elections shall be free and equal.” This provision of the 22d section of the act of 1893, gives a facility and freedom to vote to the voter 'who desires to cast his vote for a political party, wants to avoid cutting his ticket, which it does not give to the voter who desires to vote for a man instead of a party. The policy of our government and the policy of our constitution are intended to promote independent thought and independent voting. This practical restriction, by the 22d section of the act of 1893, obstructs and hampers the independent voter. He is not on an equality with the voter who desires to vote a straight party ticket. This was strikingly evident in the general election of last year, 1904, when more than 100,000 voters in Pennsylvania cast defective ballots, not because they were unintelligent, but because the obstruction to expressing’ their choice was so great, that they could not vote readily for the man whom they intended to vote for. Making it easy for one section of voters who desired to vote a straight party ticket, on which no mistake could be made, and hampering and obstructing intelligent voters who desire to vote independent of party, for men, destroys the freedom and equality of voters. I concede that the legislature may regulate a method of voting, to a reasonable extent, but when the effect of a restriction, or a regulation, is to debar a large section of intelligent voters from exercising their choice, the constitution is certainly violated in spirit, if not in letter, and I would hold this act, for that reason, unconstitutional, and so decide.
Mestrezat and Thompson, JJ., concur in dissent.